Case 4:20-cv-00227-ALM Document 150 Filed 02/24/21 Page 1 of 4 PageID #: 5242




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 SCRUM ALLIANCE, INC.,                           §
                                                 §
       Plaintiff,                                §    Civil Action No. 4:20-CV-227
                                                 §    Judge Mazzant
 v.                                              §
                                                 §
 SCRUM, INC., JEFF SUTHERLAND,                   §
 and JJ SUTHERLAND,                              §
                                                 §
       Defendants.                               §


                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendants’ Motion to Stay Case and Enforcement of

Preliminary Injunction Pending Appeal (Dkt. #89). Having considered the relevant pleadings, the

Court finds the Motion should be denied.

                                        BACKGROUND

       This case arises out of Plaintiff’s allegations that Defendants used Plaintiff’s trademarks

without authorization to create a competing line of certification courses that teach the Scrum

framework. Defendants deny these allegations. On July 16, 2020, the Court published its

Memorandum Opinion and Order granting Plaintiff’s First Amended Application for Preliminary

Injunction, in which the Court enjoined “Defendant Scrum, Inc. and its agents, servants,

employees, successors, assignees, and all others in concert and privity with Defendant Scrum, Inc.”

from using specified terms “in any way, for any means” “during the pendency of this action” (Dkt.

#72 at p. 33). On August 12, 2020, Defendants appealed the Court’s decision to grant the

preliminary injunction (Dkt. #74). See Scrum All., Inc., v. Scrum, Inc., No. 4-20-cv-227, 2020 WL

4016110 (E.D. Tex. July 16, 2020), appeal docketed, No. 20-40529 (5th Cir. Aug. 24, 2020).
Case 4:20-cv-00227-ALM Document 150 Filed 02/24/21 Page 2 of 4 PageID #: 5243




        On September 24, 2020, Defendants filed their Motion to Stay Case and Enforcement of

Preliminary Injunction Pending Appeal (Dkt. #89), currently before the Court. On October 8,

2020, Plaintiff filed its response (Dkt. #93). On October 15, 2020, Defendants filed their reply

(Dkt. #97). And on October 21, 2020, Plaintiff filed its sur-reply (Dkt. #103).

                                            LEGAL STANDARD

        “The authority to stay proceedings is ‘incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.’” Huddleston v. FBI, No. 4:20-CV-447, 2021 WL 327510, at *1 (E.D.

Tex. Feb. 1, 2021) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). The decision to stay

a case is committed entirely to the district court’s discretion. Weingarten Realty Inv’rs v. Miller,

661 F.3d 904, 910 (5th Cir. 2011). “Proper use of this authority ‘calls for the exercise of judgment,

which must weigh competing interests and maintain an even balance.’”                             Wedgeworth v.

Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting Landis, 299 U.S. at 254–55).

        To determine whether a discretionary stay is warranted, district courts consider the

following four factors: (1) the strength of the stay applicant’s showing of likelihood of success on

the merits; (2) the irreparability of injury absent a stay; (3) the substantiality of injury to other

interested parties if a stay issues; and (4) the public interest. 1 Valentine v. Collier, 956 F.3d 797,

801 (5th Cir. 2020). “These traditional four factors ‘must be fully applied except where there is a

serious legal question involved and the balance of equities heavily favors a stay; in those situations,

the movant only needs to present a substantial case on the merits.’” OrthoAccel Techs., Inc. v.

Propel Orthodontics, LLC, No. 4:16-CV-00350-ALM, 2017 WL 3671862, at *2 (E.D. Tex. Apr.

28, 2017) (quoting Weingarten Realty Inv’rs, 661 F.3d at 910). At all times, the applicant for a


1
  The parties conduct the separate stay analyses under the same governing standard, and, as such, the Court analyzes
the requests for stay together (see Dkt. #89 at p. 8; Dkt. #93 at p. 7; see also Dkt. #89 at p. 20).

                                                         2
Case 4:20-cv-00227-ALM Document 150 Filed 02/24/21 Page 3 of 4 PageID #: 5244




stay “bears the burden of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997). “The

movant must ‘make out a clear case of hardship or inequity in being required to go forward.’”

Nat’l Coal. for Men v. Selective Serv. Sys., 355 F. Supp. 3d 568, 575 (S.D. Tex. 2019) (quoting

Landis, 299 U.S. at 254), rev’d on other grounds, 969 F.3d 546 (5th Cir. 2020).

                                            ANALYSIS

       For the following reasons, the Court finds Defendants have not met their burden to show a

stay is warranted.

       Strength of showing likelihood of success on the merits. Defendants have not offered new

arguments or authority indicating a likelihood of success on the merits, let alone a strong case at

that. This factor weighs against granting a stay.

       Irreparable injury absent a stay. Defendants are currently enjoined from using specific

terms related to the Scrum system (Dkt. #72 at p. 33), which undoubtedly burdens Defendants.

Yet simply asserting that an irreparable injury will occur does not suffice. “Speculative injury is

not sufficient; there must be more than an unfounded fear on the part of the [movant].” Holland

Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985) (citing Carter v. Heard, 593

F.2d 10, 12 (5th Cir. 1979)). Construing this factor generously for Defendants leaves it, at best, in

equipoise.

       Substantial injury if a stay issues. The parties, as well as related licensees and customers,

would be harmed because any delay in the resolution of this lawsuit would perpetuate—if the

allegations are proven—misappropriation of property and illegal business practices. Defendants

have not shown a clear case of hardship or inequity if the Court decides to not exercise its discretion

to stay the lawsuit. This factor weighs against granting a stay.




                                                    3
    Case 4:20-cv-00227-ALM Document 150 Filed 02/24/21 Page 4 of 4 PageID #: 5245




           Public interest.    While efficient allocation of judicial resources is a necessary and

    worthwhile consideration, Defendants have not shown a strong likelihood of success on the merits.

    Thus, “there is little reason to invoke the general public policy of preserving judicial resources

    from the risk of reversal. Rather, the public interest in speedy resolution of disputes prevails.

    Public interest favors denying the stay.” Weingarten Realty Inv’rs, 661 F.3d at 913. This factor

    weighs against granting a stay.

           Considering these factors together, the Court finds that Defendants have not carried their

    burden to demonstrate the need for a stay of this litigation.
.
                                             CONCLUSION

           It is therefore ORDERED that Defendants’ Motion to Stay Case and Enforcement of

    Preliminary Injunction Pending Appeal (Dkt. #89) is DENIED.


         SIGNED this 24th day of February, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                      4
